Citation Nr: 1341705	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1992 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for posttraumatic stress disorder (PTSD).

Although the Veteran's claim was for service connection for PTSD, the evidence of record includes other psychiatric diagnoses during the course of the appeal.  The United States Court of Appeals for Veterans Claims has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has recharacterized the issue on appeal.

The Veteran initially requested a Board hearing on July 21, 2008. An initial hearing was scheduled for November 20, 2008, which was postponed until January 15, 2009. The Veteran failed to appear for the January 15, 2009 hearing and did not show good cause, or otherwise request that it be rescheduled. Therefore, the hearing request is considered to be withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file has been completed.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was treated for mental health problems during service.

2.  The Veteran has a current diagnosis of psychotic disorder, not otherwise specified (NOS), that has been related by competent evidence to his period of military service.


CONCLUSION OF LAW

A psychotic disorder was incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the instant case, the Veteran has a current diagnosis of a psychotic disorder, not otherwise specified (NOS). This diagnosis was rendered on multiple occasions throughout the Veteran's VA treatment records dated during October 2005 through 2011. The Board notes that the examiner who conducted the Veteran's most recent VA examination in September 2012 opined that the Veteran did not currently suffer a diagnosable psychiatric disability. Nevertheless, regardless of the degree of severity at any given time, the Veteran was diagnosed with a psychotic disorder, NOS at various points during the pendency of the claim. VA doctors have at all times indicated that some psychiatric diagnosis was warranted, even if such was asymptomatic, stable, or in remission. The requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim; a Veteran may be granted service connection even though the disability resolves or remits prior to the adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Thus, the first element of service connection is satisfied- current disability.

Next, the Veteran must have endured an in-service injury or event. Review of the Veteran's service treatment records indicates ongoing treatment for mental health complaints from February 1996 through August 1996. Additionally, the Veteran's service treatment records contain a notation "Reference to MDC: 20 substance-induced organic mental disorder" in July 1996, during inpatient treatment while on active duty. Therefore, the second element of service connection is satisfied.

Finally, there must be a nexus or a relationship between the Veteran's current psychotic disorder disability and his military service. VA obtained a nexus medical opinion in June 2010 on behalf of the Veteran. The providing examiner, a licensed psychologist, thoroughly reviewed the Veteran's claims file and provided a chronological list of mental health treatment provided to the Veteran leading up to the date of the medical opinion. He opined that the Veteran's initial symptoms of psychosis and depression relate to his military treatment records indicating treatment for alcohol dependence, a diagnosis of adjustment disorder with depressed mood, and a notation of substance abuse and substance-induced organic mental disorder, which are as likely as not related to his current diagnosis of psychotic disorder NOS. He supported his opinion by stating that the Veteran's service treatment records showed treatment for mental health problems, that 2002 treatment records revealed a complaint of depression and a diagnosis of depressive disorder NOS with a GAF score of 50, and that in 2005 the Veteran began treatment for a diagnosis of psychosis NOS, which continued throughout the time of the medical opinion. 

The Board finds this medical opinion to be well-reasoned and supported by adequate rationale. As such, the final element of service connection is satisfied. In summary, the evidence of record supports a finding that an acquired psychiatric disorder was incurred in service.


ORDER

Service connection for psychosis with depression is granted.


REMAND

Although the Board has granted service connection for psychosis with depression, as the Veteran submitted a claim for PTSD, that issue remains in appellate status.

Review of the evidence of record reveals that the Veteran was granted disability benefits from the Social Security Administration (SSA) in 2004 based primarily on his claimed PTSD disability. An attempt should be made to obtain a copy of the Social Security determination, as well as the medical records relied upon; and associate them with the claims file. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain copies, from the Social Security Administration, of the determination which awarded disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


